DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/15/2021 which amended claims 1 and 10, cancelled claims 7, 8, and 18-21, and added new claims 26 and 27. Claims 1, 4-6, 10, 12-15, and 22-27 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 10, 12-15, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a first lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes; a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed; a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit; and wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, wherein a focal length of the second optical member is longer than the focal length of the field lens, wherein the lens cells included in the second lens array and the optical elements included in the optical modulation unit correspond to each other in a one-to-one relation, and wherein the spot lights formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the spot lights are not incident on a gap between the plurality of optical modulation elements. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious a lens array including lens cells on which a light flux having passed through the integrator is condensed; a first optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit; and a second optical member arranged between the integrator and the lens array, wherein the lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, wherein a focal length of the second optical member is longer than the focal length of the field lens, wherein the lens cells included in the lens array and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation, and wherein   Attorney Docket: 10179894WOUS01respective light fluxes formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the light flux is not incident on a gap between the plurality of optical modulation elements. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Cobb et al. (US PGPub 2009/0296064, Cobb hereinafter) discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 1, paras. [0030], [0034], [0035], maskless lithography system 10 includes a light source 50 that emits light to an illuminator 12 to illuminate a pattern generator 14 with individually addressable elements 16), and a projection optical system projecting light from the optical modulation unit on a substrate (Fig. 1, paras. [0030]-[0031], projection system 18 images the individually addressable elements 16 of the pattern generator 14 onto the light-sensitive substrate 38), wherein the illumination optical system includes (Fig. 1, paras. [0030], [0034], [0035], maskless lithography system 10 includes a light source 50 that emits light to an illuminator 12 to illuminate a pattern generator 14 with individually addressable elements 16): a first lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 1-4, 6-8, para. [0038], first fly’s eye lens array 62 divides light emitted from source 50). Although Cobb discloses a second lens array (Figs. 1-4 and 6-8, para. [0038], second fly’s eye lens array 66 includes lenses 68, and the lenses 64 of first fly’s eye lens array 62 form images of the light source on lenses 68 of the second fly’s eye lens array 66); and a first optical member imaging the spot light on one of the optical modulation elements constituting the optical modulation unit (Fig. 1, paras. [0030], [0038], [0045], combiner lens 70 images lenses 68 onto the addressable elements 16 of the pattern generator 14), Cobb does not describe or render obvious the second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed, the first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit, a second optical member arranged between the first lens array and the second lens array, wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, and wherein a focal length of the second optical member is longer than the focal length of the field lens. Cobb further does not describe or render obvious wherein the lens cells included in the second lens array and the optical elements included in the optical modulation unit correspond to each other in a one-to-one relation, and wherein the spot lights formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the spot lights are not incident on a gap between the plurality of optical modulation elements. 
Kurtz et al. (US Patent No. 5,923,475, Kurtz hereinafter) discloses a first lens array including a plurality of lens cells (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, lenslet array 24); a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, light transmits from lenslet array 24 and is condensed on first uniformizer lenslet array 29 of fly’s eye integrator 23, which includes the lenslet arrays 29 and 30); and a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Figs. 1-2, col. 2, lines 15-18, col. 4, lines 15-50, col. 6, lines 32-53, field lens 27 and 28 images light onto spatial light modulator 40 having individual modulator elements); and a second optical member arranged between the first lens array and the second lens array (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, combiner field lens 25 and field lens 26 are arranged between lenslet array 24 and lenslet array 29), wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 32-col. 7, line 9, the fly’s eye integrator 23 includes lenslet arrays 29 and 30 which work together to image the lenslet elements onto the modulator plane 41. The lenslet arrays 29, 30 have 8.0 mm focal lengths), and wherein a focal length of the second optical member is longer than the focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, the focal length of the field lens 25 is 99 m, while the focal lengths of lenslet arrays 29, 30 are 8.0 mm). However, Kurtz neither discloses nor renders obvious wherein the lens cells included in the second lens array and the optical elements included in the optical modulation unit correspond to each other in a one-to-one relation, and wherein the spot lights formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the spot lights are not incident on a gap between the plurality of optical modulation elements.
Koehler et al. (US PGPub 2007/0165202, Koehler hereinafter) discloses wherein the lens cells included in the second lens array and the optical modulation elements included in an optical modulation unit correspond to each other in a one-to-one relation (Fig. 1, paras. [0029], [0046]-[0049], there is a 1:1 relationship between the optical elements of the raster arrangement and the individual mirrors of the mirror arrangement). Koehler does not disclose or render obvious a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit; and wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, wherein a focal length of the second optical member is longer than the focal length of the field lens, and wherein the spot lights formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the spot lights are not incident on a gap between the plurality of optical modulation elements.
Patra (US PGPub 2015/0185622) discloses an exposure apparatus (Fig. 1, projection exposure apparatus 10) comprising: an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Fig. 2, paras. [0060], [0064], illumination system 12 includes a light source 30 that emits light to illuminate an array 40 comprising micromirrors 40); and a projection optical system projecting light from the optical modulation unit on a substrate (Fig. 1, paras. [0056]-[0057], projection objective 20 projects light onto light sensitive layer 22 of the substrate 24), wherein the illumination optical system includes (Fig. 2, paras. [0060], [0064], illumination system 12 includes a light source 30 that emits light to illuminate an array 40 comprising micromirrors 40): an integrator making a light intensity distribution of the light flux emitted from the light source be uniform (Figs. 2 and 4, paras. [0062], [0063], [0071], beam homogenizing unit 34 homogenizes the light beam using optical integrator 70); a lens array including lens cells on which a light flux having passed through the integrator is condensed (Fig. 2, paras. [0063], [0064], [0075], after homogenization of the beam, the beam is incident upon beam dividing array 36 formed of microlenses 37); and although Patra discloses a first optical member directing the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit (Fig. 2, paras. [0063]-[0066], prism 46 directs the individual beams from the microlenses 37 onto micromirrors 42), Patra does not describe or suggest a first optical element imaging the light flux on one of the optical modulation elements constituting the optical modulation unit; and a second optical member arranged between the integrator and the lens array, wherein the lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, and wherein a focal length of the second optical member is longer than the focal length of the field lens. Thus, Patra does not disclose or render obvious wherein the lens cells included in the lens array and the optical modulation elements included in the optical modulation unit correspond to each other in a one-to-one relation, and wherein   Attorney Docket: 10179894WOUS01respective light fluxes formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the light flux is not incident on a gap between the plurality of optical modulation elements.
Godfried et al. (US PGPub 2017/0293229, Godfried hereinafter) discloses wherein lens cells included in a lens array and elements included in the optical modulation unit correspond to each other in a one-to-one relation (Figs. 2, 5, paras. [0077], [0083], lenses 2a-2h correspond to reflective elements 6a-6h) and discloses wherein the lights from the respective lenses of the lens array are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses in a one-to-one relation such that the spot lights are not incident on a gap between the plurality of optical modulation elements (Figs. 2, 5, para. [0083], little or no radiation is incident on the gaps between the reflective elements 6a-6h). However, Godfried does not describe or suggest a first optical member imaging the spot light or the flux light, which has been condensed on the lens cell included in the second lens or the lens array, respectively, on one of the optical modulation elements constituting the optical modulation unit, and wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens, wherein a focal length of the second optical member is longer than the focal length of the field lens, and wherein the spot lights or light fluxes formed on respective lenses of the imaging lens are imaged on respective elements of the plurality of optical modulation elements which correspond to respective lenses of the imaging lens in a one-to-one relation by the first optical member such that the spot lights are not incident on a gap between the plurality of optical modulation elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882